Title: To James Madison from Israel Pickens, 22 February 1815
From: Pickens, Israel
To: Madison, James


                    
                        
                            Sir
                        
                        Capitol Feby 22d 1815.
                    
                    Since the letter addressed you by several of the N. Carolina delegation on the subject of a road through a part of the Cherokee country, which our last general Assembly has recommended; I have received information from very respectable sources which I consider it my duty to communicate. The object of this application is merely to have the authority of the executive for an agreement with the Indians, as I understand there will be no difficulty in obtaining their consent, many of them being equally anxious for a road. I am also assured that on the consent of the Indians being obtained, our own citizens will without any expense to the United States open the road. A portion of my immediate constituents being most interested, I have felt it a duty to intrude on your time which I know is engrossed with subjects of much more weighty importance.
                    Should your excellency dispose to appoint Commissioners for obtaining the consent of the Indians, Genl. Thomas Love of Haywo[o]d County N.C. may be depended on as a citizen of integrity intelligence & prudenc⟨e⟩ & well acquainted with that portion of the country, as well as with many of the cheifs.
                    I am very respectfully your most Obt. servant
                    
                        
                            Israel Pickens
                        
                    
                